UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1387


PAULA A. PIEHL, Individually and as Personal Representative
of The Estate of Martin Abraham Piehl; FORREST PIEHL,

                Plaintiffs - Appellants,

          v.

NARAYAN P. SAHETA, M.D.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:13-cv-00254-WMN)


Submitted:   January 28, 2015              Decided:   March 5, 2015


Before NIEMEYER, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry L. Belsky, Mitchell E. Rosensweig, SCHLACHMAN, BELSKY &
WEINER, P.A., Baltimore, Maryland, for Appellants.   Matthew H.
Fogelson,   Frederick  W.   Goundry, III,  VARNER  &   GOUNDRY,
Frederick, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Paula and Forrest Piehl (“the Piehls”) brought this

diversity       action   against       cardiologist    Narayan       Saheta     alleging

medical negligence and wrongful death in Saheta’s treatment of

Martin    Piehl     (“Mr.   Piehl”).            Following     a    jury    verdict   in

Saheta’s favor on all counts, the Piehls appeal.

              The Piehls assert that the district court erred in

three different respects at trial.                    First, they contend that

they     were    prejudiced       by    improper     remarks       in    both   opening

statements and closing arguments.                Second, the Piehls argue that

the district court permitted an improper voir dire of an expert

witness.        Finally, the Piehls contend that the district court

erred    in     rejecting   six    of    their     proposed       jury    instructions.

Having considered the record, the briefs, and the applicable

law, we affirm the district court’s judgment.

              The Piehls contend that the district court erred when

it overruled their objection to Saheta’s reference to the theory

of contributory negligence in opening statements.                           The Piehls

further contend that, at the conclusion of the trial, the court

should have explained to the jury that contributory negligence

was not an issue in the case.

              During closing arguments the jury heard from both the

court and the Piehls that contributory negligence was “not an

issue” (J.A. 360), and the Piehls did not request a further

                                            2
instruction      from      the    court     on      the     matter.           The    jury     was

instructed     to     decide     only    the       issue    of    Saheta’s          negligence.

There was no instruction for the jury to consider whether Mr.

Piehl   was    negligent.          The     court     instructed         the    jury     not    to

consider counsels’ statements or arguments as evidence.

              Jurors are presumed to follow the law.                                See United

States v. Min, 704 F.3d 314, 322 n.6 (4th Cir. 2013) (citing

Richardson     v.     Marsh,      481    U.S.      200,    206    (1987)).            There    is

nothing   in    the     record     to    suggest      that       the    jury    ignored       the

instructions and imputed contributory negligence on Mr. Piehl’s

part in finding that Saheta was not negligent.                               Accordingly, we

conclude that, even if the district court erred, the Piehls were

not prejudiced in either instance.

              In their second assignment of error, the Piehls assert

that the district court allowed Saheta to improperly voir dire

their   expert      witness,       Dr.     Jonathan        Arden,       by    referencing      a

report irrelevant to his qualifications as an expert in forensic

pathology.      A district court’s evidentiary rulings are reviewed

for abuse of discretion, which occurs only when the district

court’s decision “is guided by erroneous legal principles or

rests upon a clearly erroneous factual finding.”                               United States

v.   Johnson,       617    F.3d     286,     292     (4th        Cir.    2010)        (internal

quotation      marks      omitted).        Further,         evidentiary         rulings       are

subject   to     harmless        error     review,         such    that       any    error    is

                                               3
harmless if we may say “with fair assurance, after pondering all

that happened without stripping the erroneous action from the

whole, that the judgment was not substantially swayed by the

error.”    Id. (internal quotation marks omitted).

              Rule 402 of the Federal Rules of Evidence provides,

with some exceptions, that all relevant evidence is admissible.

Fed. R. Evid. 402.          Relevant evidence may be excluded if “its

probative value is substantially outweighed by a danger of . . .

unfair    prejudice,      confusing       the       issues,      [or]    misleading        the

jury.”    Fed. R. Evid. 403.            Rule 611(b) provides that “[c]ross-

examination     should     not    go    beyond       the    subject      matter       of   the

direct    examination        and        matters          affecting       the      witness’s

credibility.        The    court       may    allow        inquiry      into    additional

matters as if on direct examination.”                         Fed. R. Evid. 611(b).

The district court “is vested with broad discretion to control

the mode of interrogation and presentation of evidence.”                              United

States    v.    McMillon,    14        F.3d       948,    955-56     (4th      Cir.      1994)

(internal      quotation    marks       omitted).           We     conclude       that     the

district court did not abuse its discretion in permitting Saheta

to question Dr. Arden concerning the report, but in any event,

any   error    in   permitting         that       cross-examination         was   harmless

given that the jury never reached the issue addressed by Dr.

Arden’s testimony, that of causation.



                                              4
              In    their   third       and    final      assignment    of    error,    the

Piehls   assert      that    the    district        court    erred     in    rejecting    a

number of their proposed instructions.                       In determining whether

the district court erred in instructing the jury, we review the

trial court’s jury instructions as a whole.                     Rowland v. Am. Gen.

Fin., Inc., 340 F.3d 187, 191 (4th Cir. 2003).                              “Instructions

will be considered adequate if construed as a whole, and in

light of the whole record, they adequately inform the jury of

the controlling legal principles without misleading or confusing

the    jury    to    the    prejudice         of    the    objecting     party.”        Id.

(internal quotation marks and alterations omitted).                                 Where a

party objects to the trial court’s failure to give a requested

instruction, we review for abuse of discretion.                        See id.

              With    respect      to    the       Piehls’    proposed       instructions

numbered 3, 10, and 11, we conclude that the district court did

not abuse its discretion in rejecting these instructions.                               The

court’s instructions adequately conveyed the material proposed

in    instructions     3    and    10.        To    the    extent    that     the    Piehls

preserved     their    objection         regarding        proposed     instruction      11,

they fail to establish that it stated a controlling principle of

Maryland law.        With respect to the Piehls’ proposed instructions

numbered 5, 6, and 13 addressing causation, we conclude that any

error in rejecting them was harmless in light of the fact that



                                               5
the jury found that Saheta did not breach the standard of care

and, accordingly, never reached the issue of causation.

            We   affirm   the    judgment     of   the   district    court.     We

grant Saheta’s motion and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this       court   and   argument    would     not   aid   the

decisional process.


                                                                          AFFIRMED




                                        6